Exhibit 10.1

 

Amendment of Commercial Rifle MOU (the “Agreement” or the “Amendment”)

 

Effective Date: May 1, 2013

 

Preamble: In order to preserve continuity of business beneficial to both
companies, Colt Defense LLC (“Colt Defense” or “CD”) and Colt’s Manufacturing
LLC (“CMC”) wish to extend the current commercial sales relationship for a
period of time necessary to conclude a more permanent agreement governing the
sale of Colt Defense rifles in the commercial market.

 

The Original MOU remains in effect with the following changes:

 

1.             Term.  The Original MOU is extended through December 31, 2013. 
After that date, either party may terminate the Agreement (the original MOU as
amended by this Amendment) without cause on not less than 90 days written notice
to the other.  Unless terminated by either party giving at least 90 days notice
to the other, the Agreement shall continue in force on a month-to-month basis
after December 31, 2013, subject to either party having a right to terminate on
not less than 90 days prior written notice.  If either New Colt Holding Corp. or
CMC enter into a definitive agreement to sell the business to a third party, CD
shall have the right to terminate this agreement and cease supplying Rifles on
60 days prior written notice.  For the avoidance of doubt, a financing that does
not involve (a) a change of control or (b) a competitor of CD shall not be
deemed to be selling the business to a third party referred to above.

 

2.             Law Enforcement Sales.  Commencing as of May 1, 2013: (a) CD will
pay CMC 5% of the distributor price of each Colt rifle shipped to law
enforcement distributors, except for rifles as to which CD can provide proof
that the rifle actually was sold by the distributor to a law enforcement
agency.  Such payment or proof shall not be required with respect to any rifle
drop shipped by Colt Defense to a law enforcement agency; and (b) CD may not
directly sell “commercial” non-military Rifles under the Colt brand to
individual law enforcement officers, first responders and military personnel.

 

3.             Audit Rights.  CMC shall have audit rights with respect to CD to
confirm the amount and value of Colt rifles shipped by CD, after April 30, 2013,
by customer, to distributors and to law enforcement agencies and to confirm that
CD has not breached Section 2.  CD shall have audit rights with respect to CMC’s
sale of Rifles after April 30, 2013 and the payment to CD of amounts owed
arising from such sales.  Each side will hold all information disclosed during
the audit confidential and will use it only for purposes of the audit and the
confidential enforcement of this Agreement.  Audits will be conducted by an
independent third party (it being agreed that Almeda Corp. is not an independent
third party).The party seeking to audit the other shall bear the cost of the
audit and shall give not less than 30 days prior written notice of the audit,
and during the course of the audit shall not disrupt the business and operations
of the party being audited. A party being audited by the other pursuant to this
paragraph will cooperate with the auditor(s) in good faith.

 

4.             Product Service.  The parties will confer in good faith and
arrive at a formula for the equal division of the actual average costs
associated with customer service and product service work on all Rifles produced

 

--------------------------------------------------------------------------------


 

by CD beginning May 1, 2013, and CD will reimburse CMC for its share; or
alternatively, the parties can mutually agree that CD will assume responsibility
for product service with respect to Rifles produced by CD. In the event that the
Parties are unable to reach agreement within 30 days of the commencement of good
faith discussions, the determination of actual average costs shall be determined
by a mutually agreeable party, whose determination shall be final and binding.

 

5.             Indemnity.  In addition to all other rights of indemnification
they may have, CD, for itself, its successors and assigns, shall indemnify and
hold CMC harmless from any and all foreseen and unforeseen liabilities to third
parties, including any claim, damage, loss, expense or other injury (including
reasonable attorney’s fees and other fees and costs) (collectively, “Losses”),
arising during or after the term of this Agreement in any way arising out of
CD’s activities hereunder, including, without limitation, any actual or alleged
(i) breach or violation by CD of this Agreement; (ii) defect in any Rifle sold
pursuant to this Agreement, or its packaging, whether latent or patent,
including failure of a Rifle or its packaging, distribution, promotion, sale or
exploitation to meet any Federal, state or local laws or standards; (iii) claim
by any and all employees or subcontractors permitted by CD to produce or
participate in the production of the Rifles; and (iv) improper reproduction or
use of CMC’s trademarks or of any copyright, service mark, confidential
information and privacy, publicity or other rights.

 

CMC, for itself, its successors and its assignees, agrees to indemnify and hold
CD harmless from and against any and all foreseen and unforeseen Losses, arising
during or after the term of this Agreement in any way arising out of or
connected with a claim that CD’s use of any CMC or New Colt Holding Corp.
trademark infringes on the rights of any other party or any actual or alleged
breach or violation by CMC of this Agreement.

 

Each party shall give the other party prompt written notice of any claim that
is, or, is reasonably likely to become an indemnification obligation under this
Section 5 (each, a “Claim”). The failure to give such notice in a timely fashion
shall not reduce the indemnification obligations of the party required to
provide indemnity under this Section 5 (the “Indemnifying Party”), except where
such failure is on the part of the party entitled to receive indemnification
(the “Indemnified Party”), and such failure prejudices the defense to be
provided by the Indemnifying Party in a material respect. The Indemnifying Party
shall provide and control, at its own expense, and with counsel of its choosing,
the defense of all Claims. Should the Indemnifying Party refuse or fail to
defend a Claim, then the Indemnified Party shall choose counsel and control the
defense of such Claim, at the expense of the Indemnifying Party. Should the
Indemnifying Party timely assume the defense of a Claim, the Indemnified Party
may, at its option, participate in such defense, with counsel of its own
choosing and at its own expense. Neither party may settle or compromise a Claim
without the prior written consent of the other party, such consent not to be
unreasonably withheld or delayed.

 

CMC and Colt Defense will each furnish proof of $5 million of insurance
coverage.

 

6.             Management of Commercial Sales Channel.  CD shall use
commercially reasonable efforts to sell Rifles and will continue to manage the
commercial sales channel for its rifles, including marketing, advertising, and
payment of representatives.  Allocation of rifles will be the responsibility of
Colt Defense.

 

--------------------------------------------------------------------------------


 

7.             Quality Approvals.  CD will use commercially reasonable efforts
to protect the integrity of the Colt brand and its image in the marketplace. The
CEOs of CD and CMC will communicate on a regular basis with respect to such
protection.  In addition to all of New Colt Holding Corp’s rights under the
License Agreement of December 19, 2003, CMC’s purchases of any Rifle under this
Agreement shall be in accordance with applicable law, including the UCC.

 

8.             Amendment to Certain Other Agreements.  The Intercompany Services
Agreement and the sublease between CMC and CD are hereby extended on the same
terms and conditions until March 31, 2014.

 

9.             Other Brands.  CD or its subsidiaries or affiliates will give CMC
at least 60 days prior notice before advertising, marketing, or selling a Rifle
in the U.S. commercial market under any brand other than Colt.

 

10.          Sales prior to May 1, 2013.  CD waives all rights to payments under
the original MOU based on sales by CMC of Rifles not manufactured by CD for the
Term of the original MOU. CMC waives all right to payments from CD based on
sales by CD outside the markets permitted to it under the License Agreement of
December 19, 2003, and the original MOU, for the period up to and including
April 30, 2013.

 

11.          Other.  “Rifles” as used in the Agreement are limited to firearms
built on an AR-15 platform.  Unless otherwise expressly defined herein, terms
shall have the meanings ascribed to them in the original MOU. In the event of a
conflict between the terms of this Amendment and the original MOU, the terms of
this Amendment shall control. Nothing in this Amendment shall be deemed to
restrict, limit or otherwise narrow the rights and remedies of New Colt Holding
Corp. under the License Agreement, dated as of December 19, 2003.  This
Amendment together with the original Commercial Rifle MOU are each legally
binding and enforceable agreements of each party hereto.

 

Agreed to this 26th day of April, 2013.

 

COLT DEFENSE LLC

COLT’S MANUFACTURING COMPANY LLC

 

 

 

 

By:

/s/ Gerald Dinkel

 

By:

/s/ Dennis Veilleux

 

Gerald Dinkel

 

 

Dennis Veilleux

 

CEO

 

CEO

 

 

 

 

NEW COLT HOLDING CORP.

 

 

 

 

 

By:

/s/Donald Zilkha

 

 

 

Name: Donald Zilkha

 

 

 

--------------------------------------------------------------------------------